DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 259 – 264 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 259 recites “for each pad” “the pad” “first one of the pads” in lines 5, 6, 10, and 11. The claim as written is vague and indefinite as it is unclear whether “for each pad” or “the pad” “the pads” applicant is referring to (i) some of the pads of the “plurality of pads” or (ii) all of the pads of the plurality of pads (as recited in claim 259, line 4). For the purpose of examination, the examiner considers applicant is referring to each of the plurality of pads. The dependent claims 260-264 are rejected for the same reason as discussed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 229-264 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 229-267 of co-pending Application No. 17/942221 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application in combination teaches making a component (helmet) with including an expanded portion, that is formed via 3D printing, and including a pad, and the helmet also including outer shell and liner disposed within the outer shell, and the liner comprises the pad (specific to claims 229, 261-262).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 229, co-pending # 17/942221 (reference application) teaches  a method of making a helmet (“article of athletic gear wearable by the user”) for protecting a head of a user, the helmet comprising a shell comprising an outer surface of the helmet, the helmet comprising a liner disposed within the shell and comprising an inner surface of the helmet, the inner surface of the helmet being configured to contact the user's head, the liner including a pad, the method comprising: - forming expandable material of the pad into an initial three-dimensional configuration; - expanding the initial three-dimensional configuration to an expanded three-dimensional configuration that is a scaled-up version of the initial three-dimensional configuration; and - mounting the pad within the shell (see claims 229, 255, 256, 257).
As for claims 230-233, reference application further teaches wherein the forming comprises using 3D printing; wherein the using 3D printing comprises using selective laser sintering (SLS); wherein the using 3D printing comprises using stereolithography (SLA); wherein the using 3D printing comprises 3D printing a mold and molding the expandable material of the pad in the mold (see claims 253-255).
As for claims 234-238, reference application further teaches wherein the expandable material comprises a polymeric substance and expandable microspheres; wherein the expandable microspheres constitute at least 20% of the expandable material by weight; wherein the expandable microspheres constitute at least 40% of the expandable material by weight; wherein the polymeric substance is elastomeric (see claims 230-232 and 235). It is noted that selection of material such as polyurethane would have been obvious in view of reference application as it prefers to use expandable material for the pad. 
As for claims 239-241, reference application further teaches wherein an expansion ratio of the pad from the initial three- dimensional configuration to the expanded three-dimensional configuration is at least 5; wherein the expanding comprises heating the expandable material; comprising providing an outer layer on the expandable material such that the outer layer constitutes at least part of an outer surface of the pad and is colored differently than the expandable material  (claims 236, 237, 241-242).
As for claims 242-244, reference application further teaches wherein the pad comprises a plurality of regions that differ in stiffness and are at least partly made of the expandable material (see claim 246);  wherein: a first one of the regions of the pad is configured to be disposed closer to the user's head than a second one of the regions of the pad; and the second one of the regions of the pad is stiffer than the first one of the regions of the pad (see claim 245); wherein the pad comprises a plurality of regions that differ in density and are at least partly made of the expandable material (see claims 245-246).
As for claims 246-249, reference application further teaches wherein the expandable material is shaped into a plurality of parts of the pad that are at least one of curved and angular and are present in the initial three- dimensional configuration and in the expanded three-dimensional configuration (claim 247) ; wherein the pad comprises a predetermined arrangement of shaped elements that are made of the expandable material, intersect one another, and are present in the initial three-dimensional configuration and in the expanded three-dimensional configuration (claims 248, 249); wherein the shaped elements are regularly arranged (claim 249). 
 As for claims 250-264, are similar to claims of the reference application (see claims 229 -259), and modification to the shape of the pad would have bene obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2022/0033610 A1 – Krick et al teach athletic gear or other devices comprising post-molded expandable components; 
US 2017/0252634 A1 – Laperriere et al. sport helmet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743